Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as whole neither teaches nor renders obvious the combination including:

Claim 1
A bearing protector comprising an annular structure having a front face defining an annular shaft contacting surface, and a side face, said side face comprising a locking collar portion and a conical portion, wherein an inner diameter of the locking collar portion is configured surround an outer diameter of a bearing locking collar, wherein the conical portion extends axially and away from the locking collar portion and terminates at an outer race-facing surface, and wherein the annular structure of the bearing protector is interrupted by a slit which defines a first end and a second end of the annular structure, and wherein an inside surface of said conical flange portion and said bearing define a conical cavity configured to receive grease expelled from said bearing, and wherein said outer race-facing surface and a surface of said race form a non-contact grease- filled gap.

Claim 4
an open ring-shaped flexible bearing protector, said open-ring-shaped flexible bearing protector comprising an annular structure having a side face comprising a conical portion having an end that terminates at an outer race- facing surface, and deforming said open ring-shaped flexible bearing protector to separate first and second ends of said open ring shaped flexible bearing protector to allow passage of a shaft, fitting said open-ring shaped flexible bearing protector about said shaft and said shaft bearing, abutting said first and second ends to one-another, and affixing them to one-another to prevent movement of said open ring-shaped flexible bearing protector and create a cone-shaped cavity between said conical portion, said outer race-facing surface, and said shaft bearing, said cavity configured to receive grease from said bearing and prevent leakage of said grease from an interior thereof
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656